 

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

You have been granted Restricted Stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Long Term Incentive Plan (the
“Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless defined in
this Award (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan. In the event of a conflict among
the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant   Gavin D. Southwell       Number of Shares Underlying Award  
250,000 Shares (to the extent not vested as of any applicable date, the
“Restricted Shares”)       Grant Date   January 2, 2019

 

Vesting Schedule

(subject to Section 3 of Attachment A)

 

Vesting   Subject to Section 3 of Attachment A, 20% of the total number of
Restricted Shares shall vest and become non-forfeitable on the date on which the
Company’s Annual Report on Form 10-K (the “Annual Report”) is filed with the
U.S. Securities and Exchange Commission for each of the Company’s five fiscal
years ended December 31, 2019 through December 31, 2023, but only if the
Company’s adjusted earnings before interest, taxes, depreciation and
amortization (“Adjusted EBITDA”), as reported in such Annual Reports for such
fiscal years, equals or exceeds the following levels for the applicable fiscal
year (each, a “Performance Goal” and collectively, the “Performance Goals”):

 



A-1 

 

 

  ●

Performance Goal for the fiscal year ended December 31, 2019: 1.13 times the
Base Adjusted EBITDA. For purposes of this Agreement, the “Base Adjusted
EBITDA”will be the Adjusted EBITDA for the fiscal year ended December 31, 2018,
as reported on the Company’s Annual Report filed for the fiscal year ended
December 31, 2018.



        ● Performance Goal for the fiscal year ended December 31, 2020: 1.28
times the Base Adjusted EBITDA.         ● Performance Goal for the fiscal year
ended December 31, 2021: 1.45 times the Base Adjusted EBITDA.               ●
Performance Goal for the fiscal year ended December 31, 2022: 1.64 times the
Base Adjusted EBITDA.         ● Performance Goal for the fiscal year ended
December 31, 2023: 1.86 times the Base Adjusted EBITDA.

 

    Any Restricted Shares that do not vest as a result of a Performance Goal not
being achieved for a particular fiscal year (the “Measurement Year”) shall be
forfeited unless the Company’s cumulative Adjusted EBITDA for the Measurement
Year and the immediately succeeding fiscal year (the “Succeeding Year”) taken
together exceed the sum of the Performance Goals for both of such years, in
which event the Restricted Shares that did not vest for the Measurement Year
(the “Catch-Up Vesting Shares”) will vest on the date on which the Annual Report
is filed for Succeeding Year. If the Adjusted EBITDA for the Measurement Year
and Succeeding Year do not exceed the sum of the Performance Goals for such
years, then the Catch-Up Vesting Shares shall be permanently forfeited on the
date on which the Annual Report for the Succeeding Year is filed.           The
Performance Goals shall be subject to upward adjustment by the Committee in its
good faith discretion to reflect the impact of acquisitions of businesses, books
of business, other operating assets, or other revenue streams based on the pro
forma expected impact to the Company’s Adjusted EBITDA from such acquisitions,
and the Committee shall notify the Participant in writing of any such new
Performance Goals and the years to which they apply. The amount of the
Committee’s adjustments and the new Performance Goals will be conclusive and not
subject to challenge absent manifest error.

 

A-2 

 

 

Attachment A

 

Restricted Stock Award Agreement

Terms and Conditions

 

Grant to: Gavin D. Southwell

 

Section 1. Grant of Restricted Stock Award. Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants this Award to the
Participant on the Grant Date on the terms set forth on the cover page of this
Agreement, as more fully described in this Attachment A. This Award is granted
under the Plan, which is incorporated herein by this reference and made a part
of this Agreement.

 

Section 2. Issuance of Shares.

 

(a) Generally. The Restricted Shares shall be evidenced by entry into the
register of stockholders of the Company; provided, however, that the Committee
may determine that the Restricted Shares shall be evidenced in such other manner
as it deems appropriate, including the issuance of a share certificate or
certificates. In the event that any share certificate is issued in respect of
the Restricted Shares, such certificate shall (i) be registered in the name of
the Participant, (ii) bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the Restricted Shares and (iii) be
held in custody by the Company.

 

(b) Voting Rights. The Participant shall have voting rights with respect to the
Restricted Shares.

 

(c) Dividends. All cash and other dividends and distributions, if any, that are
paid with respect to the Restricted Shares shall be paid to the Participant at
the time that the portion of this Award to which such dividends or other
distributions relate vests and becomes nonforfeitable. Any dividends or
distributions that are paid with respect to Restricted Shares that are forfeited
shall also be forfeited.

 

(d) Transferability. Unless and until the Restricted Shares become vested in
accordance with this Agreement, the Restricted Shares shall not be assigned,
sold, transferred or otherwise be subject to alienation by the Participant, and
any purported assignment, sale, transfer or other alienation not permitted
hereunder shall be void.

 

(e) Section 83(b) Election. If the Participant chooses, the Participant may make
an election under Section 83(b) of the Code with respect to the Restricted
Shares, which would cause the Participant currently to recognize income for U.S.
federal income tax purposes in an amount equal to the excess (if any) of the
Fair Market Value of the Restricted Shares (determined as of the Grant Date)
over the amount, if any, that the Participant paid for the Restricted Shares,
which excess will be subject to U.S. federal income tax. The form for making a
Section 83(b) election is available from the Company at the address indicated in
Section 4(a). The Participant acknowledges that (i) the Participant is solely
responsible for the decision whether or not to make a Section 83(b) election,
and the Company is not making any recommendation with respect thereto, (ii) it
is the Participant’s sole responsibility to timely file the Section 83(b)
election within 30 days after the Grant Date, if the Participant decides to make
such election, and (iii) if the Participant does not make a valid and timely
Section 83(b) election, the Participant will be required to recognize ordinary
income at the time of vesting on any future appreciation on the Restricted
Shares.

 



A-3 

 



 

(f) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) that becomes due with respect to the Restricted Shares
(or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements. Notwithstanding the foregoing, the Committee, in
its sole discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld. If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

Section 3. Vesting; Change in Control; Forfeiture upon Termination of Service.

 

(a) Vesting. The Restricted Shares shall vest and become non-forfeitable in
accordance with the Vesting Schedule set forth on the cover page of this
Agreement; provided that the Restricted Shares shall vest on any date in such
Vesting Schedule only if no Termination of Service occurs with respect to the
Participant on or prior to such vesting date. In the event of the Participant’s
Termination of Service at any time and for any reason, the unvested Restricted
Shares shall be forfeited in their entirety without any payment to the
Participant.

 

(b) Change of Control. If the Participant holds Restricted Shares at the time a
Change in Control occurs, the Restricted Shares shall become 100% vested and
non-forfeitable on the date of the Change in Control immediately prior to the
consummation thereof.

 

(c) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any of the Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse. Subject to any applicable Lock Up Agreement,
such Shares shall be fully assignable, saleable and transferable by the
Participant, and the Company shall deliver such Shares to the Participant by
transfer to the Depository Trust Company for the benefit of the Participant or
by delivery of a share certificate registered in the Participant’s name and such
transfer shall be evidenced in the register of stockholders of the Company.

 

Section 4. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the
Restricted Shares without the need for the consent of the Participant,
including, without limitation, the following (or any combination thereof):

 



A-4 

 



 

(a) The Committee may provide for the continuation or assumption of the
Restricted Shares and this Agreement by the acquiring or successor entity (or
parent thereof), including the Company if it is the surviving entity, or for the
substitution of the Restricted Shares and this Agreement with a substitute award
with terms comparable to the Restricted Shares and this Agreement (in each case
with appropriate adjustments as to the number and type of Shares (or other
securities) underlying the Award or substitute award). The determination of such
appropriate adjustments and comparability shall be made by the Committee.

 

(b) The Committee may provide for the cancellation of all or any portion of the
Restricted Shares for value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction.

 

Section 5. Miscellaneous Provisions.

 

(a) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

 

if to the Company, to:

 

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Chief Financial Officer

Facsimile: (877) 376-5832

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

 

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

 



A-5 

 



 

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

 

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

(g) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

 

(h) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

 

(i) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.

 

(j) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

A-6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

  HEALTH INSURANCE INNOVATIONS, INC.         By: /s/ Michael D. Hershberger  
Michael D. Hershberger     Chief Financial Officer         PARTICIPANT          
/s/ Gavin D. Southwell     Gavin D. Southwell

 

(Signature Page to Restricted Stock Award Agreement, Gavin D. Southwell)



 



 

 

 

